UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7013


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MICHAEL J. THOMPSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:05-cr-00480-TSE-1)


Submitted:    December 14, 2009            Decided:   December 29, 2009


Before NIEMEYER and      MICHAEL,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Thompson, Appellant Pro Se.      Christina Lundberg
Medzius, OFFICE OF THE UNITED STATES ATTORNEY, Kimberly Ann
Riley, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael J. Thompson appeals the district court’s order

denying     his    self-styled       “Motion     For    Nunc     Pro     Tunc    Order

Directing Award of Pre-sentence Credit Toward Federal Sentence.”

We   have   reviewed    the     record     and   find    no    reversible       error.

Accordingly,      we   affirm      the    district     court’s   order.         United

States    v.    Thompson,    No.    1:05-cr-00480-TSE-1          (E.D.    Va.    filed

May 1,    2009;    entered    May    4,    2009).       We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                           2